Name: Commission Regulation (EU) NoÃ 249/2012 of 21Ã March 2012 amending Regulation (EU) NoÃ 19/2011 as regards type-approval requirements for the manufacturerÃ¢ s statutory plate of motor vehicles and their trailers Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport;  research and intellectual property
 Date Published: nan

 22.3.2012 EN Official Journal of the European Union L 82/1 COMMISSION REGULATION (EU) No 249/2012 of 21 March 2012 amending Regulation (EU) No 19/2011 as regards type-approval requirements for the manufacturers statutory plate of motor vehicles and their trailers (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (1), and in particular Article 14(1)(a) thereof, Whereas: (1) Regulation (EC) No 661/2009 is a separate Regulation for the purposes of type-approval provided for in Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2). (2) Commission Regulation (EU) No 19/2011 of 11 January 2011 concerning type-approval requirements for the manufacturers statutory plate and for the vehicle identification number of motor vehicles and their trailers and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (3) is one of the implementing measures with regard to the provisions of Article 5 of Regulation (EC) No 661/2009. (3) Regulation (EU) No 19/2011 introduced the possibility for vehicle manufacturers to use self-adhesive labels for the making of the statutory plates. In order to ease the making of such labels by data processing, as well as their printing by electronic means, it is necessary to adapt the existing technical requirements to the specificities of these modern techniques. (4) Regulation (EU) No 19/2011 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EU) No 19/2011 is amended as follows: (1) point 2.2 is replaced by the following: 2.2. The height of the characters of the vehicle identification number referred to in point 2.1(c) shall not be less than 4 mm.; (2) the following point 2.3 is inserted after point 2.2: 2.3. The height of the characters of the information referred to in point 2.1, other than the vehicle identification number, shall not be less than 2 mm.. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 200, 31.7.2009, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) OJ L 8, 12.1.2011, p. 1.